Yesawich, Jr., J.
concurs in part and dissents in part in the following memorandum. Yesawich, Jr., J. (concurring in part and dissenting in part). CPLR 3101 (subd [a], par [4]) requires that “adequate special circumstances” exist before disclosure of a nonparty is permitted. In my view, Special Term correctly concluded that plaintiff has not satisfied that mandate for the nonparty witness James Beekman had voluntarily furnished plaintiff with an oral statement and Trooper Crandall had not been communicated with at all. The order should be affirmed.